Exhibit 99.2 NOTICE TO SHAREHOLDERSFOR THE SIX MONTHS ENDEDSEPTEMBER 30, 2009 MOUNTAIN PROVINCE DIAMONDS INC. Responsibility for Consolidated Financial Statements The accompanying consolidated interim financial statements for Mountain Province Diamonds Inc. have been prepared by management in accordance with Canadian generally accepted accounting principles consistently applied.The most significant of these accounting principles have been set out in the March 31, 2009 audited consolidated financial statements. Only changes in accounting information have been disclosed in these consolidated financial statements (Notes 3 and 5).These statements are presented on the accrual basis of accounting.Accordingly, a precise determination of many assets and liabilities is dependent upon future events.Therefore, estimates and approximations have been made using careful judgment.Recognizing that the Company is responsible for both the integrity and objectivity of the consolidated financial statements, management is satisfied that these consolidated financial statements have been fairly presented. These interim unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements for the year ended March 31, 2009. MOUNTAIN PROVINCE DIAMONDS INC.
